UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported:) June 23, 2014 Tandy Leather Factory, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation 1-12368 75-2543540 (Commission File Number) (IRS Employer Identification Number) 1900 Southeast Loop 820, Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 872-3200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On June 23, 2014, Tandy Leather Factory, Inc., through its wholly-owned subsidiary, The Leather Factory, L.P. (the “Company”), executed a Note Modification Agreement (“Agreement”), dated as of June 19, 2013, with JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”).The purpose of the Agreement is to increase the maximum amount available under the Company’s existing revolving credit facility with JPMorgan Chase Bank from $4,000,000 to $6,000,000 and to extend the maturity date thereunder from June 30, 2014 to June 30, 2015.All other terms remain unchanged. The Agreement is attached hereto as Exhibit 10.1 and is incorporated herein by reference.The description of the Agreement contained herein is qualified in its entirety by reference to the full text of the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TANDY LEATHER FACTORY, INC. Date:June 25, 2014 By: /s/ Jon Thompson Jon Thompson, Chief Executive Officer and President
